Case 3:19-cv-00066-DB Document 51 Filed 04/24/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

 

EL PASO COUNTY, TEXAS; BORDER
NETWORK FOR HUMAN RIGHTS,

DONALD J. TRUMP, in his official capacity as
President of the United States of America, ¢/ a/,

Plaintiffs, Case No. EP-19-CV-66-DB

v.

Defendants.

 

 

EEE) ORDER

On the date set out below, the Court considered the parties’ Joint Motion to Set Briefing

Schedule for Parties’ Motions for Summary Judgment, to File Amended Complaint, and to File

Briefs in Excess of Page Limits. The Court finds that the motion should be GRANTED.

It is therefore ORDERED that the parties’ Joint Motion to Set Bricfing Schedule for

Parties’ Motions for Summary Judgment, to File Amended Complaint, and to File Briefs in Excess

of Page Limits GRANTED. The motions to for summary judgment shall be briefed according to

the following schedule:

Plaintiffs will file their amended complaint and motion for summary judgment (60 pages) on
or before 4/30;

Defendants will file their cross motion for summary judgment / dismissal and opposition to
Plaintfts’ motion for summary judgment (60 pages) within 45 days of Plaintiffs’ initial filing;

Plaindffs will file their reply in support of their motion for summary judgment and
opposition to Defendants’ cross motion (60 pages) within 30 days of Defendants’
opposition and cross-motion;

Defendants will file their reply in support of their cross motion (30 pages) within 21 days of
Plaintiffs’ response-reply brief.

—
SO ORDERED this w@ , day of April, 2019.

 

Seni¢gt United States District Judge
